START, O. J.
This action was commenced in a justice court. The summons-was issued returnable June 3, Í898, at 9 o’clock, before Justice Pbetteplace, who issued it. Tbe parties duly appeared on tbe return day. Tbe plaintiff filed its complaint, demanding judgment for $13.80. Tbe defendant made and filed an affidavit for change of venue on the ground of prejudice of tbe justice. Thereupon tbe justice made tbe following entries in bis docket:
“Tbe case is hereby transferred to Robert McPbeters, of Helena, justice of peace, and set for June 17, 1898, at 9:30 a. m., by consent of parties; pleadings to be filed on said day. Tbis consent of tbe parties being only to tbe time and pleadings.
Dated tbe 3d day of June, 1898.”
Then followed bis official signature. Afterwards be made in bis docket, without date, tbis entry:
“Finding that R. McPbeters has not qualified as justice of peace, I hereby transfer tbe case to M. S. Darlington, of Sand Creek township; set for tbe same time,- — June 17, 1898, at 9:30 a. m.”
His docket shows that he notified the parties by mail, on June 14, of tbis change. Tbis fact and tbe file dates on tbe papers justify tbe conclusion that tbe last order was made June 14. Tbe defendant appeared specially before Justice Darlington,, and moved to dismiss tbe action for want of jurisdiction, which was granted, and judgment was entered accordingly, from which the plaintiff appealed to tbe district court on questions of law alone. Tbe district court entered judgment affirming tbe judgment of tbe justice, from which tbe plaintiff appealed to tbis court.
The only question to be considered is whether Justice Pbetteplace bad jurisdiction of tbe action when be attempted to transfer it to Justice Darlington, 11 days after bis first order transferring and *34adjourning it to and before the supposed Justice McPheters. If Justice Phetteplace had learned that McPheters was not a justice of the peace, and had made a second order transferring the action to Justice Darlington'before he finally adjourned the case, and while he had jurisdiction of the action and the parties, Darlington would hare acquired jurisdiction. Such was the case of Hitchcock v. McKinster, 21 Neb. 148, 31 N. W. 507, relied upon by the plaintiff. But such is not this case, for Justice Phetteplace adjourned the action, to be heard 11 days in the future, not before himself, but in another town, and before a supposed justice (naming him); and his own court, so far as this case was concerned, was finally adjourned. His jurisdiction of the ease was then at an end, and he could not thereafter resume it and transfer it to another justice.
Judgment affirmed.